                      Case 21-01069-PDR          Doc 41      Filed 08/23/21     Page 1 of 2
Form CGFCRD3Z (2/16/2021)

                                United States Bankruptcy Court
                                        Southern District of Florida
                                         www.flsb.uscourts.gov
Case Number: 18−23930−PDR                                                        Adversary Number: 21−01069−PDR

In re:
Name of Debtor(s): Emma Bumshteyn
−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−/
Kenneth A. Welt
Plaintiff(s)
VS.
Emma Bumshteyn and Yevgeniya Bumshteyn
Defendant(s)
−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−/

                                           NOTICE OF HEARING
PLEASE TAKE NOTICE that a hearing will be held before the Honorable Peter D. Russin to consider the
following:

Renewed Motion to Strike Demand for Jury Trial and Affirmative Defenses 39 Answer to Complaint
Filed by Plaintiff Kenneth A. Welt (Shelomith, Zach) (40)

1.    This matter has been set on the Court's motion calendar for a non−evidentiary hearing. The allotted
      time for this matter is ten minutes. The hearing will be held:

      Date:        September 30, 2021
      Time:        10:00 AM
      Location:    Video Conference by Zoom for Government

2.    The hearing scheduled by this notice will take place only by video conference. DO NOT GO TO THE
      COURTHOUSE. Attorneys must advise their clients not to appear at the courthouse. Although
      conducted by video conference, the hearing is a court proceeding. The formalities of the courtroom
      must be observed. All participants must dress appropriately, exercise civility, and otherwise conduct
      themselves in a manner consistent with the dignity of the Court.

3.    To participate in the hearing, you must register in advance no later than 3:00 p.m., one business day
      before the date of the hearing. To register, click on or enter the following registration link in a browser:

      https://www.zoomgov.com/meeting/register/vJItcOqurD4qHUbwAimENeAkZ7QUKGhcZ7k

4.    The movant, or movant's counsel if represented by an attorney, must:

             (a) serve a copy of this notice of hearing and, unless previously served, the above−described
                 document(s) on all required parties within the time frame required by the Federal Rules of
                 Bankruptcy Procedure, the local rules of this Court, and orders of the Court, and

             (b) file a certificate of service as required under Local Rules 2002−1(F) and 9073−1(B).

      Any party who fails to properly serve any pleading or other paper may be denied the opportunity to be
      heard thereon.

5.    PLEASE NOTE: No person may record the proceedings from any location by any means. The audio
      recording maintained by the Court will be the sole basis for creation of a transcript that constitutes the
      official record of the hearing.

Dated: 8/23/21                                            CLERK OF COURT
Case 21-01069-PDR   Doc 41     Filed 08/23/21   Page 2 of 2

                             By: Christina Romero
                             Courtroom Deputy
